Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 17051706 application filed 10/29/2020.
The preliminary amendment filed 10/29/2020 has been entered and fully considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15 are pending and have been fully considered. 

Information Disclosure Statement
The information disclosure statement filed 11/03/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “CO2 philic groups” in claim(s) 1,8,14 (“CO2 philic groups, such as amines, in their polymer chains, and/or they have added particles (carbon nanotubes, silica, zeolites, etc.)” pg 1 ln 30-32 of instant specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 1 has the phrase, “a gas permeable or porous support layer,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, unclear as to whether the "or" options allows from "gas permeable" to "porous", or from "gas permeable" to "porous support".

Claim(s) 1 has the phrase, “and constitutes a CO2 selective layer in nanometre thickness,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, unclear the phrase is unclear as to which of the previous nouns the phrase delimits, such as "dense gas permeable polymer layer", or "polymer chains".

Claim(s) 1 has the phrase, “brush-like structure,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, unclear which of the features of a brush are intended to be conveyed.

Claim(s) 4 has the phrase, “wherein the gas permeable polymer layer is a hydrophilic or a water vapour permeable polymer,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, unclear whether “the gas permeable polymer layer is a hydrophilic or a water vapour permeable polymer,” refers to before or after the gas permeable polymer layer is surface modified.
Particularly, unclear as to whether the "or" options allows from "hydrophilic" to "water vapour", or from "hydrophilic" to "water vapour permeable".


Particularly, unclear as to whether the "or" options allows from "porous" to "gas permeable", or from "porous " to "gas permeable support".

Claim(s) 8 has the phrase, “brush-like structure,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, unclear which of the features of a brush are intended to be conveyed.

Claim(s) 14 has the phrase, “a gas permeable or porous support layer,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, unclear as to whether the "or" options allows from "gas permeable" to "porous", or from "gas permeable" to "porous support".

Claim(s) 14 has the phrase, “and constitutes a CO2 selective layer in nanometre thickness,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, unclear the phrase is unclear as to which of the previous nouns the phrase delimits, such as "dense gas permeable polymer layer", or "polymer chains".


Particularly, unclear which of the features of a brush are intended to be conveyed.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 8, 9, 11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140311347 (herein known as SVEC).


a porous support layer, especially at abstract
at least one (within scope of dense) gas permeable polymer layer deposited on the porous support layer, especially at abstract, claim 8
the (within scope of dense) gas permeable polymer layer is surface modified with polymer chains (as depicted) having "diamines" (CO2 philic groups; structural equivalent), especially at abstract, fig 3
and constitutes a CO2 selective layer in nanometre thickness having an open, (within scope of brush-like structure, as depicted) of the polymer chains, especially at abstract, fig 3, claim 9
providing spatially controlled distribution of the CO2 philic groups on a surface of the gas permeable polymer layer (as depicted), especially at abstract, fig 3

With regard to claim 2, SVEC teaches 
wherein the CO2 philic groups are functional groups of C1 linear (as depicted), especially at abstract, fig 3

With regard to claim 3, SVEC teaches 
wherein the polymer chains having CO2 philic groups are grafted by "UV" (UV radiation) from grafting (points on the surface of the CO2 permeable polymer layer depicted), especially at abstract, fig 3, para 25; and A claim limitation which is product-

With regard to claim 4, SVEC teaches 
wherein the gas permeable polymer layer is a hydrophilic polymer, especially at abstract, fig 3, para 37

With regard to claim 5, SVEC teaches 
wherein the CO2 philic groups are amines, especially at abstract, fig 3

With regard to claim 6, SVEC teaches 
wherein the CO2 philic groups are ethylene diamine (EDA), especially at abstract, fig 3, claim 3

With regard to claim 8, SVEC teaches a method for preparing a CO2 selective gas separation membrane, especially at abstract, claim 8
depositing at least one gas permeable polymer layer on a porous support layer to form a (within scope of dense) membrane, especially at abstract, claim 8
surface modifying the (within scope of dense) membrane by the sequential steps:, especially at abstract, fig 3, para 25
creating grafting points onto the membrane surface by treating the surface with an "glycidyl methacrylate" (initiator), especially at abstract, fig 3, para 25
washed (within effective scope of removing the unreacted initiator), especially at abstract, fig 3, para 25
adding a "ethylenediamine" (monomer) solution to the membrane surface, especially at abstract, fig 3, para 25
creating polymer chains starting from the grafting points (as depicted; this is a result of a process step positively recited), especially at abstract, fig 3, para 25; there is reduced weight to a method clause that simply expresses the intended result of a process step positively recited (SEE MPEP 2111.04)
wherein the monomer solution either forms polymer chains with "diamines" (CO2 philic groups; structural equivalent), especially at abstract, fig 3, para 25
forming a CO2 selective layer in nanometre thickness having an open, (within scope of brush-like structure, as depicted) of the polymer chains, especially at abstract, fig 3, para 25, claim 9


With regard to claim 9, SVEC teaches 
wherein the grafting points are created by grafting an "glycidyl methacrylate" (initiator) onto a membrane surface by "UV" (UV radiation), especially at abstract, fig 3, para 25

With regard to claim 11, SVEC teaches 
wherein the monomer solution either forms polymer chains with "diamines" (CO2 philic groups), especially at abstract, fig 3, para 25

With regard to claim 14, SVEC teaches a method of "separation of carbon dioxide from a natural gas", especially at abstract, claim 8
contacting the gas mixture with a CO2 selective (within scope of dense) gas separation membrane, especially at abstract, claim 8
a porous support layer, especially at abstract
at least one (within scope of dense) gas permeable polymer layer deposited on the porous support layer, especially at abstract, claim 8
the (within scope of dense) gas permeable polymer layer is surface modified with polymer chains (as depicted) having "diamines" (CO2 philic groups; structural equivalent), especially at abstract, fig 3

providing spatially controlled distribution of the CO2 philic groups on a surface of the gas permeable polymer layer (as depicted), especially at abstract, fig 3
permeate (i.e. removing) CO2 molecules from the gas separation membrane, especially at abstract, fig 3, para 18


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776